                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                    Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,

                    Defendants.
                                  /

       REPLY BRIEF OF DEPUTY MOSES IN FURTHER SUPPORT OF
      HIS MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Pursuant to this Court’s order, Dkt. 55, Deputy Moses files this brief in further

support of his motion to dismiss the amended complaint, Dkt. 40, and in reply to the

plaintiff’s response to that motion, Dkt. 58.

       While Bello bemoans Deputy Moses’s “complete failure to address the

Plaintiff’s gender dysphoria in any way,” Dkt. 58, at 5, she points to only three acts

that she claims constitute his unconstitutional conduct forming the basis for this

lawsuit. The first is that Deputy Moses “was involved in the December 2, 2019

Incident where the Plaintiff, suffering from the inevitable and debilitating severe

chest pains that accompany withdrawal from her transgender hormone therapy

treatment, was denied medical care by the Defendant . . . .” Dkt. 58, at 9. This

claim is belied by the allegations in Bello’s own amended complaint. As the

amended complaint and the report attached to it state in some detail, when Bello
complained of chest pains, Deputy Moses promptly contacted a supervisor and a

nurse and ensured that Bello was brought to see the nurse. Dkt. 33 ¶¶ 62-64; Dkt. 33-

1, at 55-56.

       On its face, the amended complaint does not state a deliberate indifference

claim or establish that Deputy Moses acted in derogation of clearly established law.

According to the amended complaint, Deputy Moses provided care and treatment to

Bello when she asked for it; he was not indifferent to and did not ignore Bello’s

medical needs. See Johnson v. Moody, 206 F. App’x 880, 884 (11th Cir. 2006) (per

curiam) (holding that immediately reporting incident and escorting inmate to the

Health Services Unit did not constitute deliberate indifference); cf. Bozeman v.

Orum, 422 F.3d 1265, 1272 (11th Cir. 2005), abrogated on other grounds by

Kingsley v. Hendrickson, 576 U.S. 389 (2015) (jail guards waited 14 minutes before

summoning medical attention for “lifeless” inmate). Because Deputy Moses did not

violate the Constitution or clearly established law in providing medical care to Bello,

any constitutional claim should be dismissed for failure to state a claim and because

he is entitled to qualified immunity.

       Second, Bello claims that her “suffering was then mocked in the

accompanying report” by Deputy Moses. Dkt. 58, at 9. Bello does not cite any case

holding that the failure to use an inmate’s preferred pronouns violates the

Constitution. The only authority Bello cites for her novel proposition is “the Florida

Bar, in Florida Rule of Professional Conduct 4-8:4(d), [which] considers such




                                           2
conduct to be a professional violation.” Dkt. 58, at 5-6. Bello’s lawyer apparently

received this opinion herself from the bar’s Ethics Hotline. Id. at 6 n.2.

      A plaintiff’s lawyer’s telephone conversations do not constitute clearly

established law sufficient to strip Deputy Moses of his entitlement to qualified

immunity. When decisional law is required for prior notice, the law can only be

clearly established by decisions of the United States Supreme Court, Eleventh

Circuit, or the highest court of the state where the case arose. See Jenkins ex rel.

Hall v. Talladega City Bd. of Educ., 115 F.3d 821, 826 n.4 (11th Cir. 1997).

      Furthermore, Bello’s rejection of the Fifth Circuit’s holding in United States v.

Varner, 948 F.3d 250, 254-55 (5th Cir. 2020) is misplaced. See Dkt. 58, at 5-6.

While out-of-circuit cases cannot clearly establish the law in the Eleventh Circuit,

“cases decided outside this Circuit can buttress our view that the applicable law was

not already clearly established.” Youmans v. Gagnon, 626 F.3d 557, 565 (11th Cir.

2010) (per curiam). No law supports Bello’s argument that Deputy Moses violated

the Constitution by referring to her with the wrong pronouns in a report and,

therefore, he is entitled to qualified immunity.

      Third, Bello claims that Deputy Moses “was the person who disciplined [her]

(and suggested “progressive discipline” in the future) for “becoming extremely irate”

and “yelling . . .” because she was not getting the hormone replacement therapy she

demanded. Dkt. 58, at 9. As noted above, the amended complaint states that

Deputy Moses promptly provided Bello with access to medical care when she asked

for it. Bello cites no authority for the proposition that verbally counseling an inmate

                                           3
who is “yelling” and “becoming extremely irate” violates the Constitution. See

Moncher v. Hailman, No. 5:12-cv-676-OC-29PRL, 2013 WL 375448, at *2 (M.D.

Fla. Jan. 31, 2013) (“No legal authority supports Plaintiff’s claim that using ‘harsh

words’ toward a prisoner constitutes a constitutional violation.”

      Finally, Bello appears to have abandoned her claim for relief against Deputy

Moses based on his conducting a pat-frisk of her prior to her being taken to see the

nurse. Nowhere in Bello’s response does she address this issue. As noted in his

motion to dismiss, Dkt. 40, at 3-4, no authority supports Bello’s claim that the

Constitution prohibits cross-gender pat frisks or requires that a transgender inmate be

pat-frisked only by a guard of a particular sex or gender identity. Deputy Moses is

entitled to qualified immunity.

                                               Respectfully submitted,

                                               /s/ Paul G. Rozelle
                                               Paul G. Rozelle
                                               FBN: 75948
                                               10750 Ulmerton Road
                                               Largo, FL 33778
                                               Telephone: (727) 582-6274
                                               Facsimile: (727) 582-6459
                                               prozelle@pcsonet.com
                                               amarcott1@pcsonet.com
                                               Attorney for Deputy Moses


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 2, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                                /s/ Paul G. Rozelle

                                           4
